Crew III, J. (dissenting).
We respectfully dissent. We agree with the proposition that if the intervening acts of plaintiff Ernest Lionarons (hereinafter plaintiff) were so extraordinary as to be unforeseeable in the normal course of events, defendants would be absolved of liability (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308). In our view, however, the record here simply does not permit such a finding as a matter of law.
The Court of Appeals has given some guidance as to what kind of acts serve to absolve a defendant of liability for what otherwise would be actionable negligence. Where the acts are those of the plaintiff, as opposed to a third party, the Court has instructed that they must be of such nature as to be in wanton disregard for the plaintiff’s own well-being. For instance, in Olsen v Town of Richfield (81 NY2d 1024), the plaintiff was injured when he dove off a bridge into a shallow creek. The plaintiff, having been swimming and diving at the location for some five or six years, knew there was only a narrow target that he had to hit precisely on his dive. Indeed, he knew that diving from the bridge required a shallow dive and that failing to dive at exactly the required angle would result in injury. The Court of Appeals found that in those circumstances, the plaintiff’s decision to dive constituted a reckless disregard for his own safety, which was an intervening unforeseeable cause absolving the defendant of liability. *854Likewise, in Boltax v Joy Day Camp (67 NY2d 617), the Court of Appeals determined that the reckless conduct of the plaintiff, an adult experienced in swimming who admittedly was familiar with the various water levels at each part of the pool in which he had been swimming but who nevertheless chose to dive headfirst from a lifeguard chair into shallow water, constituted an unforeseeable superseding event that absolved the defendant of liability.
Here, while plaintiff admittedly was an experienced swimmer and diver, he was not intimately familiar with the site where he was injured, as was the case in Olsen (supra) and Boltax (supra), the day of the accident having been the first time that he had visited the area. He had seen numerous people dive from the platform on that day without incident. Additionally, before executing his dive, plaintiff swam to the area immediately below the platform, dove to the bottom and ascertained that the water depth was safe for diving. Having satisfied himself of that fact, he climbed to the platform and dove. Unfortunately, when he executed his dive, the platform proved to be unanticipatedly "springy”, which caused him to drift some five feet to the right of the area in which he had intended to enter the water, where he struck his head on the creek bottom sustaining debilitating injuries.*
In our view, unlike the plaintiffs in Olsen (supra) and Boltax (supra), plaintiff here did not dive into a place he knew was fraught with danger in reckless disregard for his own well-being. Contrary to the majority’s conclusion, plaintiff’s precautions taken prior to executing his dive seem to us to have been altogether reasonable rather than reckless. In short plaintiff, having ascertained the water depth below the platform to be sufficient for diving and having observed others diving into that area without incident, cannot be said, as a matter of law, to have acted recklessly, thereby relieving defendants of liability. And while it may well be argued that plaintiff was negligent in not ascertaining the "springiness” of the platform prior to diving, that fact hardly raises plaintiff’s conduct to the level necessary to decide the question of legal causation as *855a matter of law. Accordingly, we would reverse and deny defendants’ motions for summary judgment dismissing the complaint.
Cardona, P. J., concurs. Ordered that the order is affirmed, with one bill of costs.

 There is no record evidence, as asserted by the majority, that plaintiff deliberately altered his dive in midair to land further from shore where he wrongfully assumed the water to be deeper. Although such conduct, if it indeed occurred, arguably might amount to recklessness, the majority’s conclusion that "it was plaintiffs own reckless dive headfirst into an area of water which he could only assume was of sufficient depth that constituted an unforeseeable superseding event relieving defendants of liability” is completely unsupported by the record.